DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 6/10/2021. As directed by the amendment: claims 1, 3, 17, 21, and 28 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-4, 8-9, 17, 20-22, and 26-31 are presently pending in this application.
Claim Objections
Claims 3 and 22 are objected to because of the following informalities:
Claim 3, line 7 recites “a second imaging” but should read “the second imaging” in order to be consistent with the language recited in claim 1, line 18
Claim 3, line 8 recites “an apposition” but should read “the apposition” in order to be consistent with the language recited claim 1, line 19.
Claim 22, line 2 recites “a subsequent imaging” but should read “the subsequent imaging” in order to be consistent with the language recited claim 17, line 17.
Claim 22, line 7 recites “a second pressure” but should read “the second pressure” in order to be consistent with the language recited claim 17, line 22.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “gaps” and “one or more gaps”, however the disclosure fails to disclose such limitation. The examiner is unable to find support for the claim language or any discussion explaining the claim language in the original disclosure.
Claim 22 recites “gaps” and “one or more gaps”, however the disclosure fails to disclose such limitation. The examiner is unable to find support for the claim language or any discussion explaining the claim language in the original disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (US Patent 5,183,048 A) in view of Brown et al. (US Publication 2012/0221026 A1).
Regarding claim 1, Eberle discloses a method for using a catheter (10) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (Col 5, lines 47-53), the catheter comprising: 
a balloon (18); 
an imaging device (44); 
performing a first imaging of a lumen of the vessel with the imaging device to thereby identify the treatment area within the lumen of the vessel (Col 5, lines 55-58); 
positioning the balloon adjacent the treatment area identified by the first imaging wherein the imaging device is in a stationary position adjacent the treatment area (Col 5, lines 59-62);
after positioning the balloon adjacent the treatment area, inflating the balloon using a first pressure to thereby apply the outer surface of the balloon to at least a portion of the treatment area (Col 5, lines 62-63);
moving the catheter to move the imaging device adjacent the identified treatment area (Col 5, lines 64-68); and 
while moving the imaging device, performing a second imaging of the treatment area to thereby assess an apposition of the treatment area (Col 5, lines 64-68).  
Eberle is silent regarding
 	a drug eluting coating coated directly to an outer surface of the balloon; and 
the drug eluting coating directly on the outer surface of the balloon to at least a portion of the treatment area;
moving the catheter to move the imaging device adjacent the drug eluting coating; and 
while moving the imaging device, performing a second imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area.
Brown teaches a method for using a catheter (96) for treating a treatment area in a vessel of a patient, the method comprising: 
the catheter comprising: 
a balloon (108); 
a drug eluting coating coated directly to an outer surface of the balloon (Paragraph [0091]); and 
an imaging device (14); 
inflating the balloon using a first pressure to thereby apply the drug eluting coating directly on the outer surface of the balloon to at least a portion of the treatment area (42, Paragraph [0091]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the balloon of Eberle to incorporate the teachings of Brown to incorporate a drug eluting coating coated directly to an outer surface of the balloon in order to treat the lesion (Paragraph [0090]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle to incorporate the teachings of Brown to incorporate inflating the balloon using a first pressure to thereby apply the drug eluting coating directly on the outer surface of the balloon to at least a portion of the treatment area in order to treat the lesion (Paragraph [0090]). The modification of Eberle in view of Brown would teach moving the catheter to move the imaging device adjacent the drug eluting coating because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area (42, Paragraphs [0091]) and Eberle teaches moving the catheter to move the imaging device adjacent the treatment area (Col 5, lines 64-68), which is where the drug eluting coating of Brown is applied. The modification of Eberle in view of Brown would teach performing a second imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area (42, Paragraphs [0091]) and Eberle teaches performing a second imaging of the treatment area to thereby assess an apposition of the treatment area (Col 5, lines 64-68), which is where the drug eluting coating of Brown is applied.
Regarding claim 2, Eberle in view of Brown disclose the method as defined in claim 1, but Eberle is silent regarding further comprising: 
deflating the balloon; and 
withdrawing the catheter such that the balloon and the imaging device are positioned away from the treatment area, wherein the drug eluting coating remains in contact with the treatment area.  
Brown teaches 
deflating the balloon (50, Paragraph [0077]); and 
withdrawing the catheter such that the balloon and the imaging device are positioned away from the treatment area, wherein the drug eluting coating remains in contact with the treatment area (50, Paragraph [0077]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle in view of Brown to incorporate the teachings of Brown to incorporate deflating the balloon in order to withdraw the balloon from the patient’s vascular (Paragraph [0077]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle in view of Brown to incorporate the teachings of Brown to incorporate withdrawing the catheter such that the balloon and the imaging device are positioned away from the treatment area, wherein the drug eluting coating remains in contact with the treatment area in order to withdraw the balloon from the patient’s vascular (Paragraph [0077]).  
Regarding claim 3, Eberle in view of Brown disclose the method as defined in claim 1, further comprising: 
withdrawing the balloon prior to performing the second imaging such that the balloon is positioned away from the treatment area (Col 5, lines 64-68, Eberle), wherein the drug eluting coating remains in contact with the treatment area (Paragraph [0091], Brown); and 
(Paragraph [0091], Brown) and the treatment area using the imaging device to thereby assess an apposition of the drug eluting coating (Paragraph [0091], Brown) and the treatment area (Col 5, lines 66-68).  
Eberle is silent regarding 
deflating the balloon (50, Paragraph [0077]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle in view of Brown to incorporate the teachings of Brown to incorporate deflating the balloon in order to withdraw the balloon from the patient’s vascular (Paragraph [0077]).  
Regarding claim 9, Eberle in view of Brown disclose the method as defined in claim 1, wherein the treatment area is a lesion, stenosis (16, Eberle) or nerve plexus.  
Regarding claim 27, Eberle in view of Brown disclose the method as defined in claim 1 wherein the drug eluting coating substantially covers the outer surface of the balloon (Paragraph [0091], Brown).  
Claims 4, 8, 17, 20-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (US Patent 5,183,048 A) in view of Brown et al. (US Publication 2012/0221026 A1) further in view of Meissner et al. (US Publication 2007/0060995 A1).
Regarding claim 4, Eberle in view of Brown disclose the method as defined in claim 3, but are silent regarding wherein, if the apposition of the drug eluting coating and the treatment area is assessed to be incomplete, the method further comprises: 
positioning the balloon adjacent the treatment area; and 
inflating the balloon adjacent the treatment area using a second pressure higher than the first pressure, thereby resulting in a complete apposition of the drug eluting coating and the treatment area.  
Meissner teaches a method for using a catheter (“balloon catheter”, Paragraph [0027]) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (10), the catheter comprising: 
a balloon (Paragraph [0027]); 
an imaging device (Paragraph [0027]); 
(10); 
positioning the balloon adjacent the treatment area identified by the first imaging wherein the imaging device is in a stationary position adjacent the treatment area (10);
after positioning the balloon adjacent the treatment area, inflating the balloon using a first pressure to thereby apply the outer surface of the balloon to at least a portion of the treatment area (12/16);
performing a second imaging of the treatment area to thereby assess an apposition of the treatment area (18);
wherein, if the apposition of the treatment area is assessed to be incomplete (22), the method further comprises: 
inflating the balloon adjacent the treatment area using a second pressure higher than the first pressure (Paragraph [0033]), thereby resulting in a complete apposition of the treatment area (Paragraph [0033]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle in view of Brown to incorporate the teachings of Meissner to incorporate wherein, if the apposition of the treatment area is assessed to be incomplete, the method further comprises: inflating the balloon adjacent the treatment area using a second pressure higher than the first pressure, thereby resulting in a complete apposition of the treatment area in order to allow for optimal results (Paragraph [0033]). The modification of Eberle in view of Brown further in view of Meissner would positioning the balloon adjacent the treatment area because Eberle teaches the imaging device 44 because located at the distal end of the device and performing a second imaging of the treatment area to thereby assess an apposition of the treatment area (Col 5, lines 64-68), therefore a second pressure higher than the first pressure at the identified treatment area, as taught by Meissner, would only be able to occur if the balloon 18 of Eberle, which is proximal of the imaging device 44, is positioned adjacent the treatment area. Furthermore, the modification of Eberle in view of Brown further in view of Meissner would also teach inflating the balloon adjacent the treatment area using a second pressure higher than the first pressure, thereby resulting in a complete apposition of the drug eluting coating and the treatment area because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area and Meissner teaches inflating the balloon using a second pressure higher than the first pressure thereby resulting in a complete apposition of the treatment area, which is where the drug eluting coating of Brown is applied.
Regarding claim 8, Eberle in view of Brown disclose the method as defined in claim 1, but are silent regarding wherein, if the apposition of the drug eluting coating and the treatment area is assessed to be incomplete, the method further comprises inflating the balloon using a second pressure higher than the first pressure, thereby resulting in a complete apposition of the drug eluting coating and the treatment area.  
Meissner teaches a method for using a catheter (“balloon catheter”, Paragraph [0027]) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (10), the catheter comprising: 
a balloon (Paragraph [0027]); 
an imaging device (Paragraph [0027]); 
performing a first imaging of a lumen of the vessel with the imaging device to thereby identify the treatment area within the lumen of the vessel (10); 
positioning the balloon adjacent the treatment area identified by the first imaging wherein the imaging device is in a stationary position adjacent the treatment area (10);
after positioning the balloon adjacent the treatment area, inflating the balloon using a first pressure to thereby apply the outer surface of the balloon to at least a portion of the treatment area (12/16);
performing a second imaging of the treatment area to thereby assess an apposition of the treatment area (18);
wherein, if the apposition of the treatment area is assessed to be incomplete (22), the method further comprises inflating the balloon using a second pressure higher than the first pressure (Paragraph [0033]), thereby resulting in a complete apposition of the treatment area (Paragraph [0033]).
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle in view of Brown to incorporate the teachings (Paragraph [0033]). The modification of Eberle in view of Brown further in view of Meissner would also teach inflating the balloon using a second pressure higher than the first pressure, thereby resulting in a complete apposition of the drug eluting coating and the treatment area because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area and Meissner teaches inflating the balloon using a second pressure higher than the first pressure thereby resulting in a complete apposition of the treatment area, which is where the drug eluting coating of Brown is applied.
Regarding claim 17, Eberle discloses a method for using a catheter (10) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (Col 5, lines 47-53), the catheter comprising an imaging device (44) and a balloon (18); -4- 
initially imaging the vessel with the imaging device to thereby identify the treatment area within the vessel (Col 5, lines 55-58); 
positioning the balloon to be adjacent to the identified treatment area within the vessel (Col 5, lines 59-62); 
inflating the balloon adjacent the identified treatment area using a first pressure to thereby apply the external surface of the balloon to the identified treatment area (Col 5, lines 62-63); 
moving the balloon away from the identified treatment area (Col 5, lines 64-68); 
moving the catheter to move the imaging device adjacent the identified treatment area (Col 5, lines 64-68); 
performing a subsequent imaging of the treatment area to thereby assess an apposition of the treatment area (Col 5, lines 64-68); and  
Eberle is silent regarding
the balloon having a drug eluting coating coated directly on an outer surface of the balloon; -4- 
the drug eluting coating directly from the external surface of the balloon to the identified treatment area; 
deflating the balloon and moving the balloon away from the identified treatment area; 
moving the catheter to move the imaging device adjacent the drug eluting coating; 
performing a subsequent imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area; and 
if the apposition of the drug eluting coating and the treatment area is assessed to be incomplete, moving the balloon adjacent the identified treatment area and inflating the balloon using a second pressure higher than the first pressure, thereby resulting in a complete apposition of the drug eluting coating and the treatment area. 
Brown teaches a method for using a catheter (96) for treating a treatment area in a vessel of a patient, the method comprising: 
the catheter comprising an imaging device (14) and a balloon (108) having a drug eluting coating coated directly on an outer surface of the balloon (Paragraph [0091]); -4- 
inflating the balloon adjacent the identified treatment area using a first pressure to thereby apply the drug eluting coating directly from the external surface of the balloon to the identified treatment area (42, Paragraphs [0091]); 
deflating the balloon and moving the balloon away from the identified treatment area (50, Paragraph [0077]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the balloon of Eberle to incorporate the teachings of Brown to incorporate having a drug eluting coating coated directly on an outer surface of the balloon in order to treat the lesion (Paragraph [0090]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle to incorporate the teachings of Brown to incorporate inflating the balloon adjacent the identified treatment area using a first pressure to thereby apply the drug eluting coating directly from the external surface of the balloon to the identified treatment area in order to treat the lesion (Paragraph [0090]). It would have been obvious to (Paragraph [0077]). The modification of Eberle in view of Brown would teach moving the catheter to move the imaging device adjacent the drug eluting coating because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area (42, Paragraphs [0091]) and Eberle teaches moving the catheter to move the imaging device adjacent the treatment area (Col 5, lines 64-68), which is where the drug eluting coating of Brown is applied. The modification of Eberle in view of Brown would teach performing a subsequent imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area (42, Paragraphs [0091]) and Eberle teaches performing a subsequent imaging of the treatment area to thereby assess an apposition of the treatment area (Col 5, lines 64-68), which is where the drug eluting coating of Brown is applied.
Eberle in view of Brown are silent regarding
if the apposition of the drug eluting coating and the treatment area is assessed to be incomplete, moving the balloon adjacent the identified treatment area and inflating the balloon using a second pressure higher than the first pressure, thereby resulting in a complete apposition of the drug eluting coating and the treatment area. 
Meissner teaches a method for using a catheter (“balloon catheter”, Paragraph [0027]) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (10), the catheter comprising an imaging device (Paragraph [0027]) and a balloon (Paragraph [0027]); -4- 
initially imaging the vessel with the imaging device to thereby identify the treatment area within the vessel (10); 
positioning the balloon to be adjacent to the identified treatment area within the vessel (10); 
inflating the balloon adjacent the identified treatment area (12/16); 
(18); and 
if the apposition of the treatment area is assessed to be incomplete (22), inflating the balloon using a second pressure higher than the first pressure (Paragraph [0033]), thereby resulting in a complete apposition of the treatment area (Paragraph [0033]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle in view of Brown to incorporate the teachings of Meissner to incorporate if the apposition of the treatment area is assessed to be incomplete, inflating the balloon using a second pressure higher than the first pressure thereby resulting in a complete apposition of the treatment area in order to allow for optimal results (Paragraph [0033]). The modification of Eberle in view of Brown further in view of Meissner would teach moving the balloon adjacent the identified treatment area because Eberle teaches the imaging device 44 because located at the distal end of the device and performing a subsequent imaging of the treatment area to thereby assess an apposition of the treatment area (Col 5, lines 64-68), therefore a second pressure higher than the first pressure at the identified treatment area, as taught by Meissner, would only be able to occur if the balloon 18 of Eberle, which is proximal of the imaging device 44, is moved adjacent the identified treatment area. Furthermore, the modification of Eberle in view of Brown further in view of Meissner would also teach inflating the balloon using a second pressure higher than the first pressure thereby resulting in a complete apposition of the drug eluting coating and the treatment area because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area and Meissner teaches inflating the balloon using a second pressure higher than the first pressure thereby resulting in a complete apposition of the treatment area, which is where the drug eluting coating of Brown is applied.
Regarding claim 20, Eberle in view of Brown further in view of Meissner disclose the method as defined in claim 17, wherein the treatment area is a lesion, stenosis (16, Eberle) or nerve plexus.  
Regarding claim 21, Eberle in view of Brown disclose the method of claim 1 further comprising: 
after inflating the balloon, performing the second imaging of the lumen of the vessel with the imaging device to thereby identify gaps between the drug eluting coating (Paragraph [0091], Brown) and the treatment area within the lumen (Col 5, lines 64-68, Eberle).

if one or more gaps are identified between the drug eluting coating and the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure.  
Meissner teaches a method for using a catheter (“balloon catheter”, Paragraph [0027]) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (10), the catheter comprising:
a balloon (Paragraph [0027]); -4-and
an imaging device (Paragraph [0027]);
performing a first imaging of a lumen of the vessel with the imaging device to thereby identify the treatment area within the lumen of the vessel (10); 
position the balloon adjacent the treatment area identified by the first imaging (10); 
after positioning the balloon adjacent the treatment area, inflating the balloon using a first pressure (12/16); 
performing a second imaging of the treatment area to thereby assess an apposition of the treatment area (18); and 
after inflating the balloon, performing the second imaging of the lumen of the vessel with the imaging device to thereby identify gaps between the treatment area within the lumen (18/22),
if one or more gaps are identified between the treatment area (22), re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure (Paragraph [0033]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle in view of Brown to incorporate the teachings of Meissner to incorporate if one or more gaps are identified between the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure in order to allow for optimal results (Paragraph [0033]). 
Regarding claim 22, Eberle in view of Brown further in view of Meissner disclose the method of claim 17 further comprising: 
(Paragraph [0091], Brown) and the treatment area within the vessel (Col 5, lines 66-68, Eberle); and 
if the subsequent imaging identifies one or more gaps between the drug eluting coating (Paragraph [0091], Brown) and the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure (Paragraph [0033], Meissner).  
Regarding claim 26, Eberle in view of Brown further in view of Meissner disclose the method as defined in claim 17 wherein the drug eluting coating substantially covers the outer surface of the balloon (Paragraph [0091], Brown).  
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US Patent 5,421,338 A) in view of Dror et al. (US Patent 5,102,402 A).
Regarding claim 28, Crowley discloses a method for using a catheter (110) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (Fig. 18), the catheter comprising an inner sleeve (159) defining a guidewire lumen (Interior of 159), a balloon (140) positioned over the inner sleeve (Fig. 17b), and an imaging device (146) positioned on a shaft (141) connected to the inner sleeve (Figs. 17a and 17c), wherein the imaging device and the balloon are movable longitudinally relative to one another (Figs. 18-18e); 
performing imaging of a lumen of the vessel with the imaging device to thereby identify the treatment area within the lumen of the vessel (Col 21, lines 54-55); 
positioning the balloon adjacent the treatment area identified by the imaging (Fig. 18a); and 
after positioning the balloon adjacent the treatment area, inflating the balloon to thereby apply the balloon to at least a portion of the treatment area (Fig. 18b).  
Crowley is silent regarding
a drug eluting coating positioned on the balloon,
after positioning the balloon adjacent the treatment area, inflating the balloon to thereby apply the drug eluting coating positioned on the balloon to at least a portion of the treatment area.
(10) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (Col 4, lines 39-44), the catheter comprising a balloon (12), a drug eluting coating positioned on the balloon (16, Abstract, Col 21, lines 38-44, Col 4, lines 21-24, Fig. 8); 
positioning the balloon adjacent the treatment area (Col 4, lines 39-44); and 
after positioning the balloon adjacent the treatment area, inflating the balloon to thereby apply the drug eluting coating positioned on the balloon to at least a portion of the treatment area (Col 5, lines 57-59).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the catheter and method of Crowley to incorporate the teachings of Dror to incorporate a drug eluting coating positioned on the balloon and inflating the balloon to thereby apply the drug eluting coating positioned on the balloon to at least a portion of the treatment area in order to end the possibility of restenosis or re-occlusion of the vessel at the treatment site and apply drug and other agents directly to the vessel wall where needed (Col 4, lines 51-55).
Regarding claim 29, Crowley in view of Dror disclose the method of claim 28, wherein the positioning of the balloon adjacent the treatment area identified by the imaging-6- includes holding the imaging device in a stationary position (Fig. 18a, Crowley) and moving the balloon relative to the imaging device to position the balloon adjacent the treatment area identified by the imaging (Figs. 18-18a, Col 21, lines 6-9, Crowley).  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US Patent 5,421,338 A) in view of Dror et al. (US Patent 5,102,402 A) further in view of Eberle (US Patent 5,167,233 A).
Regarding claim 30, Crowley in view of Dror disclose the method of claim 29, but are silent regarding further comprising: 
with the balloon inflated, moving the imaging device through the balloon.  
Eberle teaches a method for using a catheter (Fig. 6A) for treating a treatment area in a vessel of a patient, the method comprising: 
(18) inflated (Col 7, line 20), moving an imaging device (44) through the balloon (Col 7, lines 18-24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Crowley in view of Dror to incorporate the teachings of Eberle to incorporate with the balloon inflated, moving the imaging device through the balloon in order to generate a complete image of the stenosis while the balloon is inflated (Col 7, lines 8-11).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US Patent 5,421,338 A) in view of Dror et al. (US Patent 5,102,402 A) further in view of Salmon et al. (US Patent 5,707,354 A).
Regarding claim 31, Crowley in view of Dror disclose the method of claim 28, but are silent regarding wherein the imaging device is rotatable and the imaging of the lumen of the vessel with the imaging device includes rotating the imaging device during the imaging.
Salmon teaches
an imaging device (28) is rotatable (Col 9, line 1) and the imaging of the lumen of the vessel with the imaging device includes rotating the imaging device during the imaging (Col 9, lines 1-2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the imaging device and the method of Crowley in view of Dror to incorporate the teachings of Salmon to incorporate being rotatable and the imaging of the lumen of the vessel with the imaging device includes rotating the imaging device during the imaging in order to produce a full image of the stenosed region (Col 9, lines 1-2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783     

/BRANDY S LEE/Primary Examiner, Art Unit 3783